     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 1 of 28 Page ID
                                       #:2677


 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Timothy P. Fox in
                                                   Support of Plaintiffs’ Ex Parte
21
      U.S. IMMIGRATION AND CUSTOMS                 Application for Order Requiring
22    ENFORCEMENT, et al.,                         Issuance of Notice to Class
                                                   Members of the Preliminary
23
                          Defendants.              Injunction Order, and to Obtain
24                                                 Information and Documents from
                                                   Defendants Necessary to Monitor
25                                                 Compliance with that Order
26
                                                   Date: April 24, 2020
27

28
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 2 of 28 Page ID
                                       #:2678


 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 3 of 28 Page ID
                                       #:2679


 1 I, Timothy Fox, declare as follows:
 2          1.      Attached hereto are true and correct copies of email correspondence
 3 between Plaintiffs’ counsel and Defendants’ counsel concerning attempts to meet
 4 and confer as to Plaintiffs’ Ex Parte Application for Order Requiring Issuance of
 5 Notice to Class Members of the Preliminary Injunction Order, and to Obtain
 6 Information and Documents from Defendants Necessary to Monitor Compliance
 7 with that Order.
 8
 9 I declare under penalty of perjury that the foregoing is true and correct.
10 Executed on April 24, 2020 in Denver, Colorado.
11
12
13
14                                                        Timothy Fox
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      1
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Declaration of Timothy Fox
Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 4 of 28 Page ID
                                  #:2680




                       EXHIBIT A




                                 Exhibit A
                                     2
Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 5 of 28 Page ID
                                  #:2681

  From:                 Jared Davidson
  To:                   Vick, Lindsay (CIV); Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn; walderman@orrick.com
  Cc:                   Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
  Subject:              RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)
  Date:                 Wednesday, April 22, 2020 12:50:22 PM


 Counsel,

 We are in receipt of your request for an extension to reply to the Complaint. Plaintiffs propose that the parties
 immediately meet and confer to discuss your request, as well as requests by Plaintiffs for information in
 connection with Defendants’ implementation of the Court’s order and also to ensure that notice is provided to
 Class members. Can Defendants be available tomorrow afternoon?

 Sincerely,

               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
 This e-mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
 copying, distribution or use of this e-mail or any attachment is prohibited. If you have received this e-mail in error, please notify The Southern Poverty Law
 Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


 From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
 Sent: Wednesday, April 22, 2020 11:40 AM
 To: 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa Graybill <Lisa.Graybill@splcenter.org>;
 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F. <walderman@orrick.com>; Jared Davidson
 <Jared.Davidson@splcenter.org>
 Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
 Subject: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)

  CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
  sender and know the content is safe.


 Counsel,

 We are reaching out for your position on a 30-day extension of time under Local Rule 8-3 for Defendants to
 answer the Complaint. We seek this extension in light of the length of your complaint, and in consideration of the
 Court’s recent orders granting Plaintiffs’ preliminary injunction and class certification motions – which require
 Defendants’ attention while also responding to a Complaint. Under this stipulation, Defendants’ answer will be
 due Friday, May 29, 2020. Please let us know if you will stipulate to such an extension.

 Thank you,

 Lindsay M. Vick
 Trial Attorney
 District Court Section
 Office of Immigration Litigation
 United States Department of Justice
 P.O. Box 868 Ben Franklin Station
 Washington, D.C. 20044
 Tel: 202-532-4023

                                                                      Exhibit A
                                                                         3
         Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 6 of 28 Page ID
                                           #:2682

Tim Fox

From:                        Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent:                        Wednesday, April 22, 2020 1:37 PM
To:                          jared.davidson@splcenter.org; Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                             walderman@orrick.com
Cc:                          Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:                     RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)


Jared,

With respect to the extension of time for Defendants’ answer, we need to know Plaintiffs’ position today given the local
rules if we have to file an opposed motion. We can also tentatively schedule a meet and confer regarding the other
issues for tomorrow afternoon. Defendants are generally available from 3:00‐4:00pm and 5:00‐6:00pm ET tomorrow.

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 2:50 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

We are in receipt of your request for an extension to reply to the Complaint. Plaintiffs propose that the parties
immediately meet and confer to discuss your request, as well as requests by Plaintiffs for information in connection with
Defendants’ implementation of the Court’s order and also to ensure that notice is provided to Class members. Can
Defendants be available tomorrow afternoon?

Sincerely,

               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.



                                                                          Exhibit
                                                                              1
                                                                                  A
                                                                             4
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 7 of 28 Page ID
                                         #:2683
From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 11:40 AM
To: 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa Graybill <Lisa.Graybill@splcenter.org>;
'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F. <walderman@orrick.com>; Jared Davidson
<Jared.Davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Counsel,

We are reaching out for your position on a 30‐day extension of time under Local Rule 8‐3 for Defendants to answer the
Complaint. We seek this extension in light of the length of your complaint, and in consideration of the Court’s recent
orders granting Plaintiffs’ preliminary injunction and class certification motions – which require Defendants’ attention
while also responding to a Complaint. Under this stipulation, Defendants’ answer will be due Friday, May 29, 2020.
Please let us know if you will stipulate to such an extension.

Thank you,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023




                                                           Exhibit
                                                              2    A
                                                              5
                                              Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 8 of 28 Page ID
                                                                                #:2684

Tim Fox

From:                                                                                                     Jared Davidson <Jared.Davidson@splcenter.org>
Sent:                                                                                                     Wednesday, April 22, 2020 1:51 PM
To:                                                                                                       Vick, Lindsay (CIV); Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                                                                                                          walderman@orrick.com
Cc:                                                                                                       Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:                                                                                                  RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)


Counsel,

Subject to your agreement to a meet and confer tomorrow, we have no objection to the extension. We would prefer to
meet at 3:00‐4:00 EST. Please let us know if that works for you and we will send an invite.


      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of thi
      picture from the Internet.
      Southern Pov erty Law Center



                                                                                                Jared Davidson he/him/el
                                                                                                Senior Staff Attorney | Criminal Justice Reform
                                                                                                Southern Poverty Law Center
                                                                                                T 504.526.1510
                                                                                                jared.davidson@splcenter.org | www.splcenter.org
                                                                                                Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 2:37 PM
To: Jared Davidson <Jared.Davidson@splcenter.org>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>;
Lisa Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Jared,

With respect to the extension of time for Defendants’ answer, we need to know Plaintiffs’ position today given the local
rules if we have to file an opposed motion. We can also tentatively schedule a meet and confer regarding the other
issues for tomorrow afternoon. Defendants are generally available from 3:00‐4:00pm and 5:00‐6:00pm ET tomorrow.

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023


                                                                                                                                             Exhibit
                                                                                                                                                1    A
                                                                                                                                                6
         Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 9 of 28 Page ID
                                           #:2685
From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 2:50 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

We are in receipt of your request for an extension to reply to the Complaint. Plaintiffs propose that the parties
immediately meet and confer to discuss your request, as well as requests by Plaintiffs for information in connection with
Defendants’ implementation of the Court’s order and also to ensure that notice is provided to Class members. Can
Defendants be available tomorrow afternoon?

Sincerely,

               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 11:40 AM
To: 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa Graybill <Lisa.Graybill@splcenter.org>;
'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F. <walderman@orrick.com>; Jared Davidson
<Jared.Davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Counsel,

We are reaching out for your position on a 30‐day extension of time under Local Rule 8‐3 for Defendants to answer the
Complaint. We seek this extension in light of the length of your complaint, and in consideration of the Court’s recent
orders granting Plaintiffs’ preliminary injunction and class certification motions – which require Defendants’ attention
while also responding to a Complaint. Under this stipulation, Defendants’ answer will be due Friday, May 29, 2020.
Please let us know if you will stipulate to such an extension.

Thank you,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
                                                                           Exhibit
                                                                              2    A
                                                                              7
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 10 of 28 Page ID
                                       #:2686
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023




                                       Exhibit
                                          3    A
                                          8
         Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 11 of 28 Page ID
                                           #:2687

Tim Fox

From:                        Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent:                        Wednesday, April 22, 2020 5:52 PM
To:                          jared.davidson@splcenter.org; Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                             walderman@orrick.com
Cc:                          Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:                     RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)


Jared,

We are still reviewing some matters with our client and will be in touch in the morning about the call.

Thanks,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 3:51 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

Subject to your agreement to a meet and confer tomorrow, we have no objection to the extension. We would prefer to
meet at 3:00‐4:00 EST. Please let us know if that works for you and we will send an invite.


               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 2:37 PM
To: Jared Davidson <Jared.Davidson@splcenter.org>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>;
                                                                           Exhibit
                                                                              1    A
                                                                              9
         Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 12 of 28 Page ID
                                           #:2688
Lisa Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Jared,

With respect to the extension of time for Defendants’ answer, we need to know Plaintiffs’ position today given the local
rules if we have to file an opposed motion. We can also tentatively schedule a meet and confer regarding the other
issues for tomorrow afternoon. Defendants are generally available from 3:00‐4:00pm and 5:00‐6:00pm ET tomorrow.

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 2:50 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

We are in receipt of your request for an extension to reply to the Complaint. Plaintiffs propose that the parties
immediately meet and confer to discuss your request, as well as requests by Plaintiffs for information in connection with
Defendants’ implementation of the Court’s order and also to ensure that notice is provided to Class members. Can
Defendants be available tomorrow afternoon?

Sincerely,

               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 11:40 AM
To: 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa Graybill <Lisa.Graybill@splcenter.org>;
                                                                           Exhibit
                                                                              2    A
                                                                             10
      Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 13 of 28 Page ID
                                        #:2689
'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F. <walderman@orrick.com>; Jared Davidson
<Jared.Davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Counsel,

We are reaching out for your position on a 30‐day extension of time under Local Rule 8‐3 for Defendants to answer the
Complaint. We seek this extension in light of the length of your complaint, and in consideration of the Court’s recent
orders granting Plaintiffs’ preliminary injunction and class certification motions – which require Defendants’ attention
while also responding to a Complaint. Under this stipulation, Defendants’ answer will be due Friday, May 29, 2020.
Please let us know if you will stipulate to such an extension.

Thank you,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023




                                                          Exhibit
                                                              3   A
                                                             11
                                 Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 14 of 28 Page ID
                                                                   #:2690

Tim Fox

From:                                                                                                     Jared Davidson <Jared.Davidson@splcenter.org>
Sent:                                                                                                     Wednesday, April 22, 2020 6:48 PM
To:                                                                                                       Vick, Lindsay (CIV); Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                                                                                                          walderman@orrick.com
Cc:                                                                                                       Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:                                                                                                  RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19-cv-01546 JGB (SHKx)


Counsel,

As previously explained, Plaintiffs’ agreement to your proposed extension is subject to Defendants’ agreement to a meet
and confer tomorrow. If you do not agree to the meet and confer, you may note our objection to the extension.



      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of thi
      picture from the Internet.
      Southern Pov erty Law Center



                                                                                                Jared Davidson he/him/el
                                                                                                Senior Staff Attorney | Criminal Justice Reform
                                                                                                Southern Poverty Law Center
                                                                                                T 504.526.1510
                                                                                                jared.davidson@splcenter.org | www.splcenter.org
                                                                                                Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 6:52 PM
To: Jared Davidson <Jared.Davidson@splcenter.org>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>;
Lisa Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Jared,

We are still reviewing some matters with our client and will be in touch in the morning about the call.

Thanks,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023
                                                                                                                                            Exhibit
                                                                                                                                                1
                                                                                                                                                    A
                                                                                                                                               12
         Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 15 of 28 Page ID
                                           #:2691

From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 3:51 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

Subject to your agreement to a meet and confer tomorrow, we have no objection to the extension. We would prefer to
meet at 3:00‐4:00 EST. Please let us know if that works for you and we will send an invite.


               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 2:37 PM
To: Jared Davidson <Jared.Davidson@splcenter.org>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>;
Lisa Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Jared,

With respect to the extension of time for Defendants’ answer, we need to know Plaintiffs’ position today given the local
rules if we have to file an opposed motion. We can also tentatively schedule a meet and confer regarding the other
issues for tomorrow afternoon. Defendants are generally available from 3:00‐4:00pm and 5:00‐6:00pm ET tomorrow.

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Jared Davidson <Jared.Davidson@splcenter.org>
Sent: Wednesday, April 22, 2020 2:50 PM
                                                                           Exhibit
                                                                              2
                                                                                   A
                                                                             13
        Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 16 of 28 Page ID
                                          #:2692
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa
Graybill <Lisa.Graybill@splcenter.org>; 'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F.
<walderman@orrick.com>
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: RE: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

Counsel,

We are in receipt of your request for an extension to reply to the Complaint. Plaintiffs propose that the parties
immediately meet and confer to discuss your request, as well as requests by Plaintiffs for information in connection with
Defendants’ implementation of the Court’s order and also to ensure that notice is provided to Class members. Can
Defendants be available tomorrow afternoon?

Sincerely,

               Jared Davidson he/him/el
               Senior Staff Attorney | Criminal Justice Reform
               Southern Poverty Law Center
               T 504.526.1510
               jared.davidson@splcenter.org | www.splcenter.org
               Admitted in Louisiana, New York
This e‐mail and any attachments are confidential and may be protected by legal privilege. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of this e‐mail or any attachment is prohibited. If you have received this e‐mail in error, please notify The Southern Poverty Law
Center immediately by returning it to the sender and delete this copy from your system. Thank you for your cooperation.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Wednesday, April 22, 2020 11:40 AM
To: 'Tim Fox' <tfox@creeclaw.org>; ejordan <ejordan@creeclaw.org>; Lisa Graybill <Lisa.Graybill@splcenter.org>;
'Stuart Seaborn' <sseaborn@dralegal.org>; Alderman, William F. <walderman@orrick.com>; Jared Davidson
<Jared.Davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: Fraihat v. U.S. Immigration and Customs Enforcement, No 19‐cv‐01546 JGB (SHKx)

CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

Counsel,

We are reaching out for your position on a 30‐day extension of time under Local Rule 8‐3 for Defendants to answer the
Complaint. We seek this extension in light of the length of your complaint, and in consideration of the Court’s recent
orders granting Plaintiffs’ preliminary injunction and class certification motions – which require Defendants’ attention
while also responding to a Complaint. Under this stipulation, Defendants’ answer will be due Friday, May 29, 2020.
Please let us know if you will stipulate to such an extension.

Thank you,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
                                                                          Exhibit
                                                                              3
                                                                                  A
                                                                             14
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 17 of 28 Page ID
                                       #:2693
Tel: 202-532-4023




                                       Exhibit
                                           4   A
                                          15
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 18 of 28 Page ID
                                       #:2694

Tim Fox

From:            Tim Fox
Sent:            Thursday, April 23, 2020 9:22 AM
To:              Vick, Lindsay (CIV); Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                 walderman@orrick.com; jared.davidson@splcenter.org
Cc:              Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:         Fraihat: meet and confer concerning notice and information requests
Attachments:     Document information list.docx; Fraihat NOTICE.docx; Publication of notice.docx



Lindsay,


I have attached three documents: (1) a list of information/documents we ask the Defendants to
produce to allow us to monitor compliance with the Preliminary Injunction order; (2) a notice
providing information to people in ICE custody of the requirements of the order; and (3) a
document describing how the notice will be communicated.


As we discussed yesterday, we would like to meet and confer with Defendants on these issues.
Time is of the essence, so we would like the meet and confer to happen this afternoon so that
we can bring any unresolved issues to the Court.


Please let us know as soon as possible your availability for a meet and confer call today.


Thank you.




                                                    Exhibit
                                                       1
                                                            A
                                                      16
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 19 of 28 Page ID
                                         #:2695

Tim Fox

From:                Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent:                Thursday, April 23, 2020 12:04 PM
To:                  Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn; walderman@orrick.com;
                     jared.davidson@splcenter.org
Cc:                  Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:             RE: Fraihat: meet and confer concerning notice and information requests


Tim,

We are in receipt of your materials and are sharing them with our client. We will not be prepared to meet and confer at
3:00 p.m. today, but we will be in touch soon.

With respect to our request to extend time to answer the complaint, the Court’s preliminary injunction and class
certification orders are altogether a different matter. However, if you will not stipulate under the Local Rules to a 30‐day
extension, we will move for an extension and note your opposition.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 11:22 AM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Fraihat: meet and confer concerning notice and information requests

Lindsay,


I have attached three documents: (1) a list of information/documents we ask the Defendants to
produce to allow us to monitor compliance with the Preliminary Injunction order; (2) a notice
providing information to people in ICE custody of the requirements of the order; and (3) a
document describing how the notice will be communicated.


As we discussed yesterday, we would like to meet and confer with Defendants on these issues.
Time is of the essence, so we would like the meet and confer to happen this afternoon so that
we can bring any unresolved issues to the Court.
                                           Exhibit
                                               1    A
                                              17
    Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 20 of 28 Page ID
                                      #:2696


Please let us know as soon as possible your availability for a meet and confer call today.


Thank you.




                                            Exhibit
                                               2
                                                    A
                                              18
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 21 of 28 Page ID
                                         #:2697

Tim Fox

From:                Tim Fox
Sent:                Thursday, April 23, 2020 12:12 PM
To:                  Vick, Lindsay (CIV); Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                     walderman@orrick.com; jared.davidson@splcenter.org
Cc:                  Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:             Re: Fraihat: meet and confer concerning notice and information requests



We do not object to your requested extension of the deadline to answer the complaint.

The issues of class notice and production of documents and information necessary to monitor compliance or
urgent. We need to have the meet and confer completed by 10 AM Eastern tomorrow, or we will submit this
to the court and explain that Defendants were not able to get back to us prior to filing.

Tim

From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Thursday, April 23, 2020 12:04 PM
To: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org
<lisa.graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com
<walderman@orrick.com>; jared.davidson@splcenter.org <jared.davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat: meet and confer concerning notice and information requests

Tim,

We are in receipt of your materials and are sharing them with our client. We will not be prepared to meet and confer at
3:00 p.m. today, but we will be in touch soon.

With respect to our request to extend time to answer the complaint, the Court’s preliminary injunction and class
certification orders are altogether a different matter. However, if you will not stipulate under the Local Rules to a 30‐day
extension, we will move for an extension and note your opposition.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 11:22 AM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org

                                                        Exhibit A
                                                           1
                                                          19
     Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 22 of 28 Page ID
                                       #:2698
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Fraihat: meet and confer concerning notice and information requests

Lindsay,


I have attached three documents: (1) a list of information/documents we ask the Defendants to
produce to allow us to monitor compliance with the Preliminary Injunction order; (2) a notice
providing information to people in ICE custody of the requirements of the order; and (3) a
document describing how the notice will be communicated.


As we discussed yesterday, we would like to meet and confer with Defendants on these issues.
Time is of the essence, so we would like the meet and confer to happen this afternoon so that
we can bring any unresolved issues to the Court.


Please let us know as soon as possible your availability for a meet and confer call today.


Thank you.




                                                   Exhibit
                                                       2   A
                                                      20
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 23 of 28 Page ID
                                         #:2699

Tim Fox

From:                Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent:                Thursday, April 23, 2020 6:45 PM
To:                  Tim Fox; Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn; walderman@orrick.com;
                     jared.davidson@splcenter.org
Cc:                  Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:             RE: Fraihat: meet and confer concerning notice and information requests


Tim,

Thank you for the clarification regarding the extension of the deadline to answer the complaint. We will circulate the
stipulated extension motion shortly.

We understand the urgency related to the Court’s preliminary injunction order; however, we do not understand where
the deadline for 10 a.m. ET tomorrow comes from and believe that a call between the parties at this point is premature.
Currently, ICE is undertaking the review of your materials, which we received just this morning, in conjunction with
implementation generally. We will likely not have anything to share by tomorrow morning, and therefore a call would
not be productive.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 2:12 PM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Re: Fraihat: meet and confer concerning notice and information requests

We do not object to your requested extension of the deadline to answer the complaint.

The issues of class notice and production of documents and information necessary to monitor compliance or
urgent. We need to have the meet and confer completed by 10 AM Eastern tomorrow, or we will submit this
to the court and explain that Defendants were not able to get back to us prior to filing.

Tim

From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Thursday, April 23, 2020 12:04 PM
To: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org
<lisa.graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com
                                                       Exhibit
                                                          1    A
                                                         21
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 24 of 28 Page ID
                                         #:2700
<walderman@orrick.com>; jared.davidson@splcenter.org <jared.davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat: meet and confer concerning notice and information requests

Tim,

We are in receipt of your materials and are sharing them with our client. We will not be prepared to meet and confer at
3:00 p.m. today, but we will be in touch soon.

With respect to our request to extend time to answer the complaint, the Court’s preliminary injunction and class
certification orders are altogether a different matter. However, if you will not stipulate under the Local Rules to a 30‐day
extension, we will move for an extension and note your opposition.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 11:22 AM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Fraihat: meet and confer concerning notice and information requests

Lindsay,


I have attached three documents: (1) a list of information/documents we ask the Defendants to
produce to allow us to monitor compliance with the Preliminary Injunction order; (2) a notice
providing information to people in ICE custody of the requirements of the order; and (3) a
document describing how the notice will be communicated.


As we discussed yesterday, we would like to meet and confer with Defendants on these issues.
Time is of the essence, so we would like the meet and confer to happen this afternoon so that
we can bring any unresolved issues to the Court.


Please let us know as soon as possible your availability for a meet and confer call today.


                                                        Exhibit
                                                           2    A
                                                          22
    Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 25 of 28 Page ID
                                      #:2701
Thank you.




                                      Exhibit
                                         3
                                              A
                                        23
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 26 of 28 Page ID
                                         #:2702

Tim Fox

From:                Tim Fox
Sent:                Thursday, April 23, 2020 6:59 PM
To:                  Vick, Lindsay (CIV); Elizabeth Jordan; lisa.graybill@splcenter.org; Stuart Seaborn;
                     walderman@orrick.com; jared.davidson@splcenter.org
Cc:                  Robins, Jeffrey (CIV); Dichter, Anna L. (CIV)
Subject:             Re: Fraihat: meet and confer concerning notice and information requests



Counsel,

As of tomorrow, Defendants will have less than a week to identify most detained individuals with Risk Factors.
It is thus essential and urgent to promptly let class members know of their rights under the Court’s order—
particularly given the risks of COVID‐19. Likewise, ensuring that ICE implements necessary practices to provide
data to Plaintiffs given the court’s deadlines is time‐sensitive. Please let us know your position by tomorrow
morning at 10am.


From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Thursday, April 23, 2020 6:44 PM
To: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org
<lisa.graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com
<walderman@orrick.com>; jared.davidson@splcenter.org <jared.davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat: meet and confer concerning notice and information requests

Tim,

Thank you for the clarification regarding the extension of the deadline to answer the complaint. We will circulate the
stipulated extension motion shortly.

We understand the urgency related to the Court’s preliminary injunction order; however, we do not understand where
the deadline for 10 a.m. ET tomorrow comes from and believe that a call between the parties at this point is premature.
Currently, ICE is undertaking the review of your materials, which we received just this morning, in conjunction with
implementation generally. We will likely not have anything to share by tomorrow morning, and therefore a call would
not be productive.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 2:12 PM
                                                        Exhibit
                                                           1    A
                                                          24
       Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 27 of 28 Page ID
                                         #:2703
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Re: Fraihat: meet and confer concerning notice and information requests

We do not object to your requested extension of the deadline to answer the complaint.

The issues of class notice and production of documents and information necessary to monitor compliance or
urgent. We need to have the meet and confer completed by 10 AM Eastern tomorrow, or we will submit this
to the court and explain that Defendants were not able to get back to us prior to filing.

Tim

From: Vick, Lindsay (CIV) <Lindsay.Vick@usdoj.gov>
Sent: Thursday, April 23, 2020 12:04 PM
To: Tim Fox <tfox@creeclaw.org>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org
<lisa.graybill@splcenter.org>; Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com
<walderman@orrick.com>; jared.davidson@splcenter.org <jared.davidson@splcenter.org>
Cc: Robins, Jeffrey (CIV) <Jeffrey.Robins@usdoj.gov>; Dichter, Anna L. (CIV) <Anna.L.Dichter@usdoj.gov>
Subject: RE: Fraihat: meet and confer concerning notice and information requests

Tim,

We are in receipt of your materials and are sharing them with our client. We will not be prepared to meet and confer at
3:00 p.m. today, but we will be in touch soon.

With respect to our request to extend time to answer the complaint, the Court’s preliminary injunction and class
certification orders are altogether a different matter. However, if you will not stipulate under the Local Rules to a 30‐day
extension, we will move for an extension and note your opposition.

Regards,

Lindsay M. Vick
Trial Attorney
District Court Section
Office of Immigration Litigation
United States Department of Justice
P.O. Box 868 Ben Franklin Station
Washington, D.C. 20044
Tel: 202-532-4023

From: Tim Fox <tfox@creeclaw.org>
Sent: Thursday, April 23, 2020 11:22 AM
To: Vick, Lindsay (CIV) <lvick@CIV.USDOJ.GOV>; Elizabeth Jordan <ejordan@creeclaw.org>; lisa.graybill@splcenter.org;
Stuart Seaborn <sseaborn@dralegal.org>; walderman@orrick.com; jared.davidson@splcenter.org
Cc: Robins, Jeffrey (CIV) <jerobins@CIV.USDOJ.GOV>; Dichter, Anna L. (CIV) <adichter@CIV.USDOJ.GOV>
Subject: Fraihat: meet and confer concerning notice and information requests

Lindsay,


                                                        Exhibit
                                                           2
                                                                A
                                                          25
    Case 5:19-cv-01546-JGB-SHK Document 136-1 Filed 04/24/20 Page 28 of 28 Page ID
                                      #:2704
I have attached three documents: (1) a list of information/documents we ask the Defendants to
produce to allow us to monitor compliance with the Preliminary Injunction order; (2) a notice
providing information to people in ICE custody of the requirements of the order; and (3) a
document describing how the notice will be communicated.


As we discussed yesterday, we would like to meet and confer with Defendants on these issues.
Time is of the essence, so we would like the meet and confer to happen this afternoon so that
we can bring any unresolved issues to the Court.


Please let us know as soon as possible your availability for a meet and confer call today.


Thank you.




                                            Exhibit
                                               3    A
                                              26
